DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (Claims 1-16) in the reply filed on 09/12/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over RACHMADY et al. (US PGPub: 2019/0103486 A1), hereinafter RACHMADY, in view of O'Brien et al. (US PGpub: 2021/0408227 A1), herein after O'Brien.
Regarding claim 1, RACHMADY teaches a semiconductor device, comprising: a first heat transfer layer (140) disposed over a substrate; a channel material layer(1400 area is channel layer) having a first surface and a second surface opposite to the first surface, wherein the channel material layer (material inside 1400) is disposed on the first heat transfer layer with the first surface in contact with the first heat transfer layer (as in FIG. 1); a gate structure (185 and 170) disposed above the channel material layer; and source and drain terminals (150 and 155) in contact with the channel material layer and located at two opposite sides of the gate structure (they are on opposite side of gate structure).
RACHMADY does not explicitly teach heat transfer layer.
However, In O'Brien teach heat transfer layer 120 which is constituted by AlN (Paragraph [0076]).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use RACHMADY’s semiconductor device to modify with teachings as described by O'Brien such that it is possible to conduct both electrons and holes enabling direction of the current flow in transistor to be reversed rapidly. Rapid reversal of current flow can be advantageous for memory applications.
Regarding claim 2, RACHMADY teaches the semiconductor device of claim 1, wherein the source and drain terminals are located on the first heat transfer layer and penetrate through the channel material layer (150 and 155 are source and drain and contact are on their top surface. They are connected to heat transfer layer).
Regarding claim 3, RACHMADY teaches the semiconductor device of claim 2, further comprising a second heat transfer layer (145A) disposed on the channel material layer and in contact with the second surface of the channel material layer, wherein the source and drain terminals penetrate through the second heat transfer layer and the channel material layer.
Regarding claim 4, RACHMADY teaches the semiconductor device of claim 1, wherein the source and drain terminals (150 and 155) are located directly on the channel material layer (As in FIG. 1).
Regarding claim 5, RACHMADY teaches the semiconductor device of claim 4, further comprising a second heat transfer layer (145A) disposed on the channel material layer and in contact with the second surface of the channel material layer, wherein the source and drain terminals penetrate through the second heat transfer layer.
Regarding claim 6, RACHMADY teaches the semiconductor device of claim 1, further comprising a material layer disposed between the first heat transfer layer and the substrate, wherein the material layer has a fin pattern, and the first heat transfer layer and channel material layer cover sidewalls and a top surface of the fin pattern. 
Regarding claim 7, RACHMADY teaches the semiconductor device of claim 1, wherein a material of the channel material layer includes a low-dimensional material, and a material of the first heat transfer layer includes a two-dimensional (2D) material (140 is considered 2D material).
Regarding claim 8, RACHMADY teaches the semiconductor device of claim 1, wherein a material of the channel material layer includes a semiconducting 2D material (channel material is area 1400 considered 2D material), and a material of the first heat transfer layer includes an insulating 2D material (material in 140 is considered 2D material). Please see O'Brien  as well both channel material and heat transfer layer both 2D material.
Regarding claim 9, RACHMADY teaches the semiconductor device of claim 1, further comprising a gate dielectric layer (gate stack has gate electrode and gate dielectric as in Paragraph [0030]) located between the gate structure and the channel material layer (as in FIG,. 1).
Regarding claim 10, RACHMADY teaches a semiconductor device, comprising: a heat transfer layer, wherein the heat transfer layer (140) includes boron nitride; a channel layer disposed on the heat transfer layer, wherein the channel layer includes a low-dimensional material; a gate structure disposed over the channel layer; a gate dielectric layer (145A) disposed between the gate structure and the channel layer; and a source and a drain disposed beside the gate structure and contacting the channel layer (heat transfer layer (140) disposed over a substrate; a channel material layer(1400 area is channel layer) having a first surface and a second surface opposite to the first surface, wherein the channel material layer (material inside 1400) is disposed on the first heat transfer layer with the first surface in contact with the first heat transfer layer (as in FIG. 1); a gate structure (185 and 170) disposed above the channel material layer; and source and drain terminals (150 and 155) in contact with the channel material layer and located at two opposite sides of the gate structure (they are on opposite side of gate structure).
RACHMADY does not explicitly teach heat transfer layer.
However, In O'Brien teach heat transfer layer 120 which is constituted by AlN or similar material (Paragraph [0076]. Boron nitride or other layers can be used as suggested by the applicant in specification).
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use RACHMADY’s semiconductor device to modify with teachings as described by O'Brien such that it is possible to conduct both electrons and holes enabling direction of the current flow in transistor to be reversed rapidly. Rapid reversal of current flow can be advantageous for memory applications.
Regarding claim 11, RACHMADY does not explicitly teach the semiconductor device of claim 10, wherein the low-dimensional material of the channel layer includes a transition metal dichalcogenide (TMD) denoted as MX2, where M is a molybdenum (Mo) or tungsten (W) and X is sulfur (S), selenium (Se) or tellurium (Te). 
Please see O'Brien  as well both channel material and heat transfer layer both 2D material in Paragraph [0060]-[0062].
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use RACHMADY’s semiconductor device to modify with teachings as described by O'Brien such that it is possible to conduct both electrons and holes enabling direction of the current flow in transistor to be reversed rapidly. Rapid reversal of current flow can be advantageous for memory applications.
Regarding claim 12, RACHMADY does not explicitly teach the semiconductor device of claim 11, wherein the low-dimensional material of the channel layer includes MoS2, WS2, or WSe2.
Please see O'Brien  as well both channel material and heat transfer layer both 2D material in Paragraph [0060]-[0065].
Hence, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to use RACHMADY’s semiconductor device to modify with teachings as described by O'Brien such that it is possible to conduct both electrons and holes enabling direction of the current flow in transistor to be reversed rapidly. Rapid reversal of current flow can be advantageous for memory applications.
Regarding claim 13, RACHMADY teaches the semiconductor device of claim 10, further comprising an additional heat transfer layer (145A) disposed on the channel layer and between the gate dielectric layer and the channel layer, wherein the source and the drain contacting the channel layer are disposed on the channel layer and penetrate through the additional heat transfer layer (150 and 155 are source and drain and contact are on their top surface. They are connected to heat transfer layer. Channel is created from source to drain).
Regarding claim 14, RACHMADY teaches the semiconductor device of claim 10, further comprising an additional heat transfer layer (145A) disposed on the channel layer and between the gate dielectric layer and the channel layer, wherein the source and the drain contacting the channel layer are disposed on the heat transfer layer and penetrate through the additional heat transfer layer and the channel layer (150 and 155 are source and drain and contact are on their top surface. They are connected to heat transfer layer. Channel is created from source to drain).
Regarding claim 15, RACHMADY teaches the semiconductor device of claim 10, wherein the source and the drain contacting the channel layer are disposed on the heat transfer layer and penetrate through the channel layer (150 and 155 are source and drain and contact are on their top surface. They are connected to heat transfer layer. Channel is created from source to drain).
Regarding claim 16, RACHMADY teaches the semiconductor device of claim 10, further comprising a material layer (120) disposed below the heat transfer layer and the channel layer, wherein the material layer has a fin pattern, and the heat transfer layer and channel layer cover sidewalls and a top surface of the fin pattern (Channel layer cover sidewall and top surface of the material layer. Shape of the material layer can be shaped to be fin type).
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
TAN et al. (US 2019/0346404  A1) teaches most of claim 1 in FIG. 1-5 and related paragraphs descriptions.
Lu et al. (US 2019/0165103 A1) teaches most of claim 1 (Paragraph[0016]-
[0021]-[0035] and FIG. 11A-11B and related description.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/
Primary Examiner, Art Unit 2828